Name: Commission Implementing Regulation (EU) 2018/1924 of 7 December 2018 on cancelling the registration of protected geographical indication Ã¢ Mostviertler BirnmostÃ¢ (PGI)
 Type: Implementing Regulation
 Subject Matter: consumption;  marketing;  beverages and sugar;  Europe;  regions of EU Member States
 Date Published: nan

 10.12.2018 EN Official Journal of the European Union L 313/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1924 of 7 December 2018 on cancelling the registration of protected geographical indication Mostviertler Birnmost (PGI) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 54(1) thereof, Whereas: (1) Article 7(1) of Commission Delegated Regulation (EU) No 664/2014 (2) provides that the procedure laid down in Articles 49 to 52 of Regulation (EU) No 1151/2012 apply mutatis mutandis to the cancellation of a registration as referred to in Article 54(1) of that Regulation. (2) Pursuant to Article 50(2) of Regulation (EU) No 1151/2012 in connection with Article 7(1) of Delegated Regulation (EU) No 664/2014, the application to cancel the registration of the protected geographical indication (PGI) Mostviertler Birnmost was published in the Official Journal of the European Union (3). (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Mostviertler Birnmost (PGI) should therefore be cancelled from the register of protected designations of origin and protected geographical indications. (4) Pursuant to the last subparagraph of Article 54(1) of Regulation (EU) No 1151/2012 such cancellations are adopted in accordance with the examination procedure referred to in Article 57(2) of that Regulation. (5) The measure provided for in this Regulation is in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The registration of the name Mostviertler Birnmost (PGI) is hereby cancelled. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Delegated Regulation (EU) No 664/2014 of 18 December 2013 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to the establishment of the Union symbols for protected designations of origin, protected geographical indications and traditional specialities guaranteed and with regard to certain rules on sourcing, certain procedural rules and certain additional transitional rules (OJ L 179, 19.6.2014, p. 17). (3) OJ C 62, 17.2.2018, p. 15.